          Case 5:20-cv-00290-MTT Document 8 Filed 11/10/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

QUINCY BERNARD JONES,                             )
                                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )    CIVIL ACTION NO. 5:20-cv-290-MTT
                                                  )
FEATHERSTONE HOMEOWNERS                           )
ASSOCIATION, et al.,                              )
                                                  )
                                                  )
                   Defendants.                    )
    __________________                            )


                                              ORDER

        Pro se Plaintiff Quincy Bernard Jones filed a complaint under 42 U.S.C. § 1981 1

against four Defendants (Doc. 1) and a motion to proceed in forma pauperis (“IFP”)

(Doc. 2). The Court granted Jones’s motion to proceed IFP and ordered Jones to

amend his complaint. Doc. 4. Jones’s amended complaint (Doc. 5) remains legally

insufficient. Jones filed a Second Amended Complaint (Doc. 6) and a Motion for

Summary Judgment (Doc. 7). For the reasons discussed below, those filings are

improper. Also, Jones’s Complaint remains legally insufficient and must be cured

before his claims can proceed.

        First, Jones has not alleged that he exhausted his administrative remedies. “An

employee must exhaust administrative remedies before filing a complaint of

discrimination under Title VII of the Civil Rights Act and Title I of the Americans with




1Jones’s original complaint includes a claim under 42 U.S.C. § 1981, but his amended complaint
presents a discrimination claim under Title VII. Doc. 5.
          Case 5:20-cv-00290-MTT Document 8 Filed 11/10/20 Page 2 of 3




Disabilities Act.” Stamper v. Duval Cty. School Bd., 863 F.3d 1336, 1399-40 (11th Cir.

2017) (citations omitted). The first step in exhausting administrative remedies is filing a

timely discrimination complaint with the Equal Employment Opportunity Commission

(“EEOC”). Id. After investigating the discrimination charge, if the EEOC determines

“that there is not reasonable cause to believe that the charge is true, it shall dismiss the

charge and promptly notify” the employee. 42 U.S.C. § 2000e-5(b). After being notified

by the EEOC of its dismissal, the employee has ninety days to file a civil action against

the employer. Id. § 2000e-5(f)(1). Jones has not alleged he completed either of the

steps outlined above, and until he does, his case cannot proceed.

       Second, while Jones lists five Defendants in his Amended Complaint (Doc. 5), he

fails to identify what type of entity Featherstone Homeowner’s Association is, and

whether Jones can sue Featherstone under Title VII. Before his claims can proceed,

the Court must know, for example, if Featherstone is a corporation, limited liability

company, or a non-entity incapable of being sued. Without this information, Jones’s

claims cannot proceed.

       Because he is proceeding pro se, the Court will afford Jones one final opportunity

to remedy the defects, as explained above. See Duff v. Steub, 378 F. App’x 868, 872

(11th Cir. 2010) (“When it appears a pro se plaintiff's complaint, if more carefully

drafted, might state a claim, the district court should give the pro se plaintiff an

opportunity to amend his complaint instead of dismissing it.”). Jones is hereby notified

that one sole operating complaint is permissible. The general rule is that an amended

complaint supersedes an original complaint. See Lowery v. Ala. Power Co., 483 F.3d

1184, 1219 (11th Cir. 2007); Fritz v. Standard Sec. Life Ins. Co., 676 F.2d 1356, 1358




                                                 -2-
         Case 5:20-cv-00290-MTT Document 8 Filed 11/10/20 Page 3 of 3




(11th Cir. 1982). Thus, the Complaint that Jones submits in response to this Order will

replace his original Complaint (Doc. 1) and Amended Complaint (Doc. 5).

      Accordingly, it is ORDERED that Jones shall file a proper Second Amended

Complaint including the information outlined above on or before Thursday, December

10, 2020. Should Jones fail to respond, this action will be dismissed without prejudice.

      SO ORDERED, this 10th day of November, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                              -3-
